IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       No. COA16-1296

                                 Filed: 7 November 2017

Stokes County, Nos. 15 CRS 716; 700386-87

STATE OF NORTH CAROLINA

              v.

JASON LEE SAWYERS


        Appeal by defendant from judgments entered 28 July 2016 by Judge Eric C.

Morgan in Stokes County Superior Court. Heard in the Court of Appeals 16 May

2017.


        Attorney General Joshua H. Stein, by Assistant Attorney General Ronald D.
        Williams, II, for the State.

        Parish & Cooke, by James R. Parish, for defendant-appellant.


        CALABRIA, Judge.


        Jason Lee Sawyers (“defendant”) appeals from judgments entered upon jury

verdicts finding him guilty of driving while impaired, driving while license revoked,

reckless driving, possession of up to one-half ounce of marijuana, and possession of

marijuana paraphernalia. After careful review, we conclude that defendant received

a fair trial, free from error.

                                  I.      Background
                                  STATE V. SAWYERS

                                  Opinion of the Court



      At approximately 5:30 p.m. on 11 February 2015, defendant and his girlfriend,

Martha Goff (“Goff”), were driving southbound on Old Highway 52 in King, North

Carolina. They were traveling at a high rate of speed in Goff’s Dodge Charger, and

the driver lost control of the car through a sharp curve. After swerving several times,

the car spun off the road, hit a tree, and landed in a ditch. Volunteer firefighter

William Tedder (“Tedder”) heard the “horrendous” crash from a nearby cemetery

where he was working, and he immediately reported to the scene. Several other

drivers who witnessed the accident also pulled over, provided assistance, and called

law enforcement.

      Approximately five minutes after defendant’s car landed in a ditch, Sergeant

Kevin Crane (“Sergeant Crane”) of the King Police Department arrived. Sergeant

Crane discovered that the Charger was severely damaged: the passenger’s side door

would not open, and one of the front wheels was missing. Defendant, seated in the

driver’s seat, appeared very fidgety and nervous while speaking with Tedder. Goff

was seated in the passenger’s seat. Sergeant Crane detected an odor of alcohol

emanating from the vehicle.

      Emergency Medical Services arrived and examined defendant and Goff to

determine whether they sustained injuries. Meanwhile, Sergeant Crane investigated

the vehicle. Goff’s purse was on the passenger’s side floorboard, and some of its

contents had scattered on the floor during the crash. Sergeant Crane discovered a



                                         -2-
                                 STATE V. SAWYERS

                                  Opinion of the Court



brass pipe laying on the driver’s side floorboard, near the base of the seat. When he

inspected the pipe, he detected an odor of marijuana on it. Based on his training and

experience, Sergeant Crane concluded that the brass pipe was drug paraphernalia.

      Defendant and Goff were seated in the ambulance when Trooper Kevin

Johnson (“Trooper Johnson”) of the North Carolina Highway Patrol arrived at

approximately 5:46 p.m. Sergeant Crane gave the brass pipe to Trooper Johnson,

and Tedder advised that defendant had been behind the wheel when Tedder first

arrived to the scene. After investigating the Charger, Trooper Johnson approached

the ambulance to interview defendant and Goff.

      At first, defendant denied driving, but upon further questioning, he admitted

that he was the driver. However, defendant denied that he had been drinking prior

to the accident. When Trooper Johnson asked defendant to produce his driver’s

license, defendant provided an identification card and admitted that his license was

revoked. Trooper Johnson subsequently conducted a pat-down search of defendant

and discovered a pill bottle containing a small amount of marijuana in his right front

pocket.

      Trooper Johnson detected a strong odor of alcohol on defendant’s breath and

noticed that defendant’s eyes were red and glassy, and his speech was slurred. Based

on these indicators, Trooper Johnson opined that defendant was appreciably

impaired. Trooper Johnson began administering a field sobriety test, but defendant



                                         -3-
                                  STATE V. SAWYERS

                                  Opinion of the Court



admitted that he was intoxicated and refused to cooperate. Consequently, Trooper

Johnson arrested defendant for driving while impaired.

      On 4 January 2016, defendant was indicted by a grand jury in Stokes County

Superior Court for habitual impaired driving; driving while license revoked; reckless

driving; possession of up to one-half ounce of marijuana; and possession of marijuana

paraphernalia. A jury trial commenced on 25 July 2016. At the close of the State’s

evidence, defendant moved to dismiss all charges for insufficient evidence. Defendant

argued that in order to satisfy the driving element of these offenses, the State must

prove that the vehicle was actually “moving and running,” and here, the evidence

merely showed that the defendant was “sitting in the passenger seat of a wrecked

car[.]” After allowing the State to respond, the trial court denied defendant’s motion.

Defendant subsequently presented evidence but did not testify. Defendant renewed

his motion for dismissal at the close of all evidence, and the trial court denied the

motion as to all charges.

      On 28 July 2016, the jury returned verdicts finding defendant guilty of all

charges. At sentencing, defendant stipulated to his prior convictions and status as a

habitual impaired driver. For habitual impaired driving, the trial court sentenced

defendant to 17-30 months in the custody of the North Carolina Division of Adult

Correction. The trial court also imposed a 120-day suspended sentence for driving

while license revoked, and a 60-day suspended sentence for the consolidated offenses



                                         -4-
                                   STATE V. SAWYERS

                                   Opinion of the Court



of reckless driving, possession of marijuana, and possession of marijuana

paraphernalia. Defendant appeals.

                                    II.    Analysis

      On appeal, defendant contends that the trial court erred in denying his motion

to dismiss the charges of: (1) reckless driving and driving while impaired; and (2)

possession of marijuana paraphernalia.

      We review the trial court’s denial of a defendant’s motion to dismiss de novo.

State v. Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29, 33 (2007). In reviewing a

defendant’s motion to dismiss, the question for the trial court “is whether there is

substantial evidence (1) of each essential element of the offense charged, or of a lesser

offense included therein, and (2) of defendant’s being the perpetrator of such offense.

If so, the motion is properly denied.” State v. Fritsch, 351 N.C. 373, 378, 526 S.E.2d
451, 455 (citation omitted), cert. denied, 531 U.S. 890, 148 L. Ed. 2d 150 (2000).

“Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” State v. Smith, 300 N.C. 71, 78-79, 265 S.E.2d
164, 169 (1980).

      “[T]he trial court must consider all evidence admitted, whether competent or

incompetent, in the light most favorable to the State, giving the State the benefit of

every reasonable inference and resolving any contradictions in its favor.” State v.

Rose, 339 N.C. 172, 192, 451 S.E.2d 211, 223 (1994), cert. denied, 515 U.S. 1135, 132



                                          -5-
                                  STATE V. SAWYERS

                                  Opinion of the Court



L. Ed. 2d 818 (1995). Accordingly, “the defendant’s evidence should be disregarded

unless it is favorable to the State or does not conflict with the State’s evidence. The

defendant’s evidence that does not conflict may be used to explain or clarify the

evidence offered by the State.” State v. Scott, 356 N.C. 591, 596, 573 S.E.2d 866, 869

(2002) (citations and quotation marks omitted).

      A. Driving Offenses

      Defendant first challenges the trial court’s denial of his motion to dismiss

under the corpus delicti rule.     Specifically, defendant contends that the State

presented insufficient evidence to establish that he was driving the car. We disagree.

      The corpus delicti rule requires that there be corroborative evidence,

independent of a defendant’s extrajudicial confession, which tends to prove the

commission of the charged offense. State v. Parker, 315 N.C. 222, 231, 337 S.E.2d
487, 491 (1985).     “It is well established in this jurisdiction that a naked,

uncorroborated, extrajudicial confession is not sufficient to support a criminal

conviction.”   State v. Trexler, 316 N.C. 528, 531, 342 S.E.2d 878, 880 (1986).

Accordingly, “[w]hen the State relies upon a defendant’s extrajudicial confession, we

apply the corpus delicti rule to guard against the possibility that a defendant will be

convicted of a crime that has not been committed.” State v. Cox, 367 N.C. 147, 151,

749 S.E.2d 271, 275 (2013) (citation and quotation marks omitted). “This inquiry is




                                         -6-
                                  STATE V. SAWYERS

                                  Opinion of the Court



preliminary to consideration of whether the State presented sufficient evidence to

survive the motion to dismiss.” Id.

      In North Carolina, there are two approaches to the corpus delicti rule. Id. at

153, 749 S.E.2d at 276.       According to the traditional approach, the State’s

independent evidence must “ ‘touch or concern the corpus delicti’—literally, the body

of the crime, such as the dead body in a murder case.” Id. at 151, 749 S.E.2d at 275

(brackets omitted) (quoting Parker, 315 N.C. at 229, 337 S.E.2d at 491). However,

“the corroborative evidence need not in any manner tend to show that the defendant

was the guilty party.” Id. at 152, 749 S.E.2d at 275 (citation and internal quotation

marks and ellipsis omitted). Rather, once “the State presents evidence tending to

establish that the injury or harm constituting the crime occurred and was caused by

criminal activity, then the corpus delicti rule is satisfied and the State may use the

defendant’s confession to prove his identity as the perpetrator.” Id.

      However, the traditional approach to the corpus delicti rule has limitations.

Indeed, “a strict application . . . is nearly impossible in those instances where the

defendant has been charged with a crime that does not involve a tangible corpus

delicti such as is present in homicide (the dead body), arson (the burned building) and

robbery (missing property).” Parker, 315 N.C. at 232, 337 S.E.2d at 493 (providing

“certain ‘attempt’ crimes, conspiracy and income tax evasion” as examples of crimes

that involve no isolated, tangible injury). Acknowledging this shortcoming, in State



                                         -7-
                                  STATE V. SAWYERS

                                   Opinion of the Court



v. Parker, our Supreme Court adopted a second approach to the corpus delicti rule,

which applies in non-capital cases:

              [W]hen the State relies upon the defendant’s confession to
              obtain a conviction, it is no longer necessary that there be
              independent proof tending to establish the corpus delicti of
              the crime charged if the accused’s confession is supported
              by substantial independent evidence tending to establish
              its trustworthiness, including facts that tend to show the
              defendant had the opportunity to commit the crime.

Id. at 236, 337 S.E.2d at 495.        The Court emphasized, however, that “when

independent proof of loss or injury is lacking, there must be strong corroboration of

essential facts and circumstances embraced in the defendant’s confession.

Corroboration of insignificant facts or those unrelated to the commission of the crime

will not suffice.” Id.

       Significantly, the Parker rule did not supersede our traditional approach. Cox,

367 N.C. at 153, 749 S.E.2d at 276. “Rather, the State may now satisfy the corpus

delicti rule under the traditional formulation or under the Parker formulation.” Id.

       On appeal, defendant contends that the State failed to present sufficient

corroborative evidence, independent of his extrajudicial confession to Trooper

Johnson, identifying defendant as the driver of the Charger.             We disagree.

Defendant’s argument demonstrates a common misunderstanding of the corpus

delicti rule. As previously explained, the rule “guard[s] against the possibility that a

defendant will be convicted of a crime that has not been committed.” Id. at 151, 749



                                          -8-
                                  STATE V. SAWYERS

                                   Opinion of the Court



S.E.2d at 275. Significantly, however, “a confession identifying who committed the

crime is not subject to the corpus delicti rule.” State v. Ballard, __ N.C. App. __, __,

781 S.E.2d 75, 78 (2015) (emphasis added) (citing Parker, 315 N.C. at 231, 337 S.E.2d

at 492-93), disc. review denied, 368 N.C. 763, 782 S.E.2d 514 (2016).

      In the instant case, the State presented substantial evidence to establish that

the cause of the car accident was criminal activity, i.e. reckless and impaired driving.

Three witnesses testified that immediately before the crash, the Charger’s driver was

speeding and driving in an unsafe manner on a curvy section of Highway 52.

Sergeant Crane testified that when he arrived to the scene of the accident, he detected

an odor of alcohol emanating from both of the vehicle’s occupants. While it may have

been unclear at that time whether defendant or Goff was the driver, the corpus delicti

rule merely “requires the State to present evidence tending to show that the crime in

question occurred. The rule does not require the State to logically exclude every

possibility that the defendant did not commit the crime.” Cox, 367 N.C. at 152, 749
S.E.2d at 275. Here, the State presented sufficient evidence to establish that the car

accident resulted from reckless and impaired driving. Therefore, “the corpus delicti

rule is satisfied and the State may use the defendant’s confession to prove his identity

as the perpetrator.” Id.

      Moreover, two motorists who stopped to assist after the accident testified that

they witnessed defendant exiting from the driver’s side of the vehicle mere “seconds”



                                          -9-
                                 STATE V. SAWYERS

                                   Opinion of the Court



after the crash occurred. In addition, Tedder testified that when he arrived to the

scene, defendant was exiting the Charger on the driver’s side, and Goff was reclined

in the passenger’s seat. Sergeant Crane subsequently recovered Goff’s purse from

the passenger’s side floorboard.     This independent evidence both supports the

trustworthiness of defendant’s confession, Parker, 315 N.C. at 236, 337 S.E.2d at 495,

and defeats his challenge to the sufficiency of the evidence on appeal. Cox, 367 N.C.

at 155, 749 S.E.2d at 277.

      Defendant argues that the State failed to rebut Goff’s testimony that she was

driving the Charger prior to the accident. However, on a motion to dismiss, the trial

court disregards the defendant’s evidence “unless it is favorable to the State or does

not conflict with the State’s evidence.” Scott, 356 N.C. at 596, 573 S.E.2d at 869.

Goff’s testimony clearly conflicts with the State’s evidence. Accordingly, the trial

court properly disregarded this evidence upon review of defendant’s motion to

dismiss. This argument is overruled.

      B. Possession of Marijuana Paraphernalia

      Defendant next asserts that the State failed to present substantial evidence

that defendant constructively possessed the marijuana pipe. We disagree.

      In North Carolina,

             [i]t is unlawful for any person to knowingly use, or to
             possess with intent to use, drug paraphernalia to plant,
             propagate, cultivate, grow, harvest, manufacture,
             compound, convert, produce, process, prepare, test,


                                          - 10 -
                                  STATE V. SAWYERS

                                   Opinion of the Court



             analyze, package, repackage, store, contain, or conceal
             marijuana or to inject, ingest, inhale, or otherwise
             introduce marijuana into the body.

N.C. Gen. Stat. § 90-113.22A(a) (2015). “Drug paraphernalia” means “all equipment,

products and materials of any kind that are used to facilitate, or intended or designed

to facilitate, violations of the Controlled Substances Act[.]” N.C. Gen. Stat. § 90-

113.21(a). While the statutory definition specifically includes metal pipes and other

objects used “for ingesting, inhaling, or otherwise introducing marijuana . . . into the

body,” N.C. Gen. Stat. § 90-113.21(a)(12), “all . . . relevant evidence . . . may be

considered” in determining whether an item constitutes drug paraphernalia. N.C.

Gen. Stat. § 90-113.21(b).

      To prove a violation of N.C. Gen. Stat. § 90-113.22A, the State must establish

that the defendant possessed drug paraphernalia with the intent to use it in

connection with a controlled substance. See State v. Hedgecoe, 106 N.C. App. 157,

164, 415 S.E.2d 777, 781 (1992). Possession may be actual or constructive. State v.

Garrett, __ N.C. App. __, __, 783 S.E.2d 780, 784 (2016).           “A defendant has

constructive possession of contraband where, while not having actual possession, he

has the intent and capability to maintain control and dominion over it.” Id. (citation

and internal quotation marks omitted). When the defendant does not have exclusive

control over the premises where the contraband is found, “the State must show other

incriminating circumstances sufficient for the jury to find [the] defendant had



                                          - 11 -
                                 STATE V. SAWYERS

                                  Opinion of the Court



constructive possession.” Id. (citation omitted). “Whether sufficient incriminating

circumstances exist to support a finding of constructive possession is a fact-specific

inquiry dependent upon the totality of the circumstances in each case.” Id.

      Here, although defendant did not have exclusive possession of the Charger,

sufficient incriminating circumstances existed for the jury to find that defendant

constructively possessed the brass pipe. The State presented substantial evidence

that defendant was driving the Charger immediately before the accident. Sergeant

Crane discovered the pipe on the driver’s side floorboard of the vehicle, and he

detected an odor of marijuana in the pipe. Furthermore, when Trooper Johnson

discovered a small amount of marijuana on defendant’s person, defendant admitted

that the contraband belonged to him.       See N.C. Gen. Stat. § 90-113.21(b)(4)-(5)

(providing that “[t]he proximity of the object to a controlled substance” and “[t]he

existence of any residue of a controlled substance on the object” are relevant

considerations in determining whether an object is drug paraphernalia). The jury

could reasonably infer from these circumstances that defendant constructively

possessed the pipe and intended to use it to smoke the marijuana that he actually

possessed.   Such evidence was more than sufficient for the trial court to deny

defendant’s motion to dismiss.

                                  III.    Conclusion




                                         - 12 -
                                 STATE V. SAWYERS

                                 Opinion of the Court



      Because the State’s evidence established that the accident was caused by

reckless and impaired driving, the corpus delicti rule was satisfied, and defendant’s

confession provided substantial evidence that he was the driver. Cox, 367 N.C. at

155, 749 S.E.2d at 277.        Furthermore, there were sufficient incriminating

circumstances to support a jury finding that defendant constructively possessed the

brass pipe, an object of drug paraphernalia pursuant to N.C. Gen. Stat. § 90-113.21.

For these reasons, we hold that the trial court did not err by denying defendant’s

motion to dismiss.

      NO ERROR.

      Judges BRYANT and STROUD concur.




                                        - 13 -